DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on September 13, 2021 has been entered.
 Response to Arguments
Applicants’ arguments, filed with the RCE, with respect to the rejection under Gudan I (US 2016/0196455) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hull (US 2016/0254844), previously cited in the PTO-892 form dated 2/9/21. Hull discloses an energy harvester with an energy storage that selectively powers, via a switch, a BLE radio, a controller and a sensor (fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 5-6, 9, 11-12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 2016/0254844) in view of Gudan (US 2014/0062672; previously referred to as “Gudan II”).
With respect to claim 1, Hull discloses an energy harvesting apparatus (fig 1-2; par 38-53) comprising: 
a function-performing module (205-206, 230) configured to wake up from a power-off state and including a controller (230; par 45, “controller 240 is part of Tx-only logic 205”), a sensor (206; par 50 – in the second embodiment, the sensor is an “instant recorder” and is only powered on when the BLE radio is powered on), and an RF communication module (205), all of which are in the power-off state before wake-up (par 49 and 51; the module components are only powered on when enough charge has been accumulated in the storage); 
an energy harvester (201; par 39) configured to receive an RF signal through an antenna and perform energy harvesting by converting the received RF signals into electric energy;
an electric energy storage (203; par 47) configured to receive the electric energy from the energy harvester and store the received electric energy; and
a switch (204) configured to connect/disconnect the function-performing module to/from the electric energy storage; 
wherein when needed, the switch turns on to connect the electric energy storage to the function-performing module during the energy harvesting so as to supply the electric energy stored in the electric energy storage to the function-
Hull discloses an energy harvester that converts received RF power and stores in in a storage module.  When the storage module is sufficiently charged, the switch (204) turns on to power the BLE radio.  The controller is part of the BLE radio (par 45, line 7).  And the sensor is only powered-on when the BLE radio is powered on (par 50, last 8 lines).  Thus, all three components wake-up together from the power-off state.  Since all three components are powered together, they are interpreted as a collective “function-performing module”.
Hull discloses that the trigger that causes the switch to power the function-performing module is the sensed voltage level of the energy storage.  Hull does not expressly disclose that the incoming RF signal is “modulated” or that the harvester includes a wakeup controller to determine wakeup information within the modulated RF signal.  Gudan discloses an energy harvesting apparatus (fig 3-4; par 44-58) comprising: an energy harvester (301, 303, 302C, 304) configured to receive a modulated RF signal through an antenna; an energy storage (304); and a wakeup controller (321; par 46, 54-55) configured to determine whether a received modulated RF signal contains wakeup information of the function-performing module during the energy harvesting.  
Gudan discloses the harvester receives “modulated” RF signals and detects a specific pattern within the modulation to indicate a wakeup event.  Hull and Gudan are analogous because they are from the same field of endeavor, namely energy harvesters 
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Hull to include a wakeup controller, as taught by Gudan.  The motivation for doing so would have been to exhibit more control over the Hull sensor tag.  Instead of passively waiting for a sufficiently high voltage to be present in the energy storage, Gudan teaches how an external signal can actively command a sensor tag to turn on as needed.  
With respect to claim 3, Gudan discloses the modulated RF signal is an RF signal modulated with at least one of time, amplitude (par 46; the pattern is formed by pulses, which are changes in amplitude), frequency (par 71), and phase.  
With respect to claim 5, Gudan discloses a transmission frame of the modulated RF signal contains a preamble and identification information of the energy harvesting apparatus to be woken up (par 46; “the pattern is a sequence that is unique to the tag”).  Gudan’s energy harvesting apparatus is able to distinguish between noise and a distinct communication signal addressed to it.  The detection an RF pulse pattern and the ID information within it is interpreted as a preamble and ID information. 
With respect to claim 6, Gudan discloses when 14the modulated RF signal is received, the wakeup controller is configured to demodulate the wakeup information by tracking an envelope of the received modulated RF signal, to determine whether 
With respect to claim 9, Gudan discloses the wakeup controller maintains a standby state and when the wakeup information is applied, switches to an operating state to perform a data demodulation function (switch 303 changes position to “switch to” the data demodulation function carried out by 322; see par 47-48).
Gudan discloses the wakeup controller uses “extremely low power” (par 46) and, in one example, consumes 150nA and a comparator consumes 200nA (see par 46).  Gudan does not expressly disclose how man “tens of nW” the wakeup controller consumes during standby.  The amount of power consumed in the standby state is a result effective variable.  MPEP §2144.05.  A circuit designer would know to take into account the amount of power that can be harvested when designing how much power the loads should consume.  Thus, the skilled artisan, knowing that the combination only needs to power the wakeup controller (not the function-performing module), would have been motivated to design a wakeup controller that consumes only “tens of nW”. 
With respect to claims 11 and 14, Hull and Gudan combine to disclose the apparatus necessary to carry out the wakeup method, as discussed above in the art rejection of claim 1. 

With respect to claims 16-17, Hull and Gudan combine to disclose the energy harvesting system, as discussed above in the art rejection of claims 1 and 12, respectively.  Gudan further discloses a user terminal (fig 5A, item 501) transmitting a RF signal containing wakeup information for waking up the function-performing module, being in a power-off state, of the energy harvesting apparatus (par 59 and fig 4).  Claim 16 only differs from claim 1 by including the user terminal.  Gudan clearly discloses a source (“user terminal”) for the wakeup signal that is detected (and acted upon) by the RFID tag. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Gudan and the Applicants’ Admitted Prior Art (“APA”; specification page 1).
The combination discloses the function-performing module, but does not expressly disclose it includes an Internet of Things (IoT) device.  APA teaches that it is known to pair an IoT device with an energy harvester (page 1, last two paragraphs).  The combination and APA are analogous because they are from the same field of endeavor, namely energy harvesters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include an IoT.  The motivation for doing so would have been the combination of prior art elements according to known methods to yield predictable results.  MPEP §2143(A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ADI AMRANY/Primary Examiner, Art Unit 2836